—Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered February 11, 1999, convicting defendant upon his plea of guilty of the crime of robbery in the first degree.
Pursuant to a plea bargain, defendant pleaded guilty to the crime of robbery in the first degree and was sentenced as a *899second felony offender to the agreed-upon prison term of eight years. Defense counsel contends that there are no nonfrivolous issues which can be raised on appeal and seeks to be relieved of her assignment as counsel for defendant. Upon review of the record and defense counsel’s brief, we agree. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Crew III, Spain, Carpinello and Mugglin, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.